Order entered September 28, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00510-CV

                                  PAULA PORTER, Appellant

                                                 V.

                                BRENDA KAY VRLA, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-16-01135-C

                                             ORDER
       The reporter’s record in this case has not been filed. By order dated September 13, 2016,

we ordered the court reporter to file, within ten days of the date of the order, either the reporter’s

record or written verification no hearings were recorded. We notified appellant that if we

received verification from the court reporter that the reporter’s record had not been requested, we

would order the appeal submitted without the reporter’s record. By letter dated September 14,

2016, the court reporter notified the court that appellant had not requested the reporter’s record.

Therefore, we ORDER this appeal submitted without a reporter’s record.

       Also, pending before the Court is appellee’s September 12, 2016 motion to dismiss the

appeal in which appellee states “tenant moved out” on August 23, 2016. The Court will defer

ruling on this motion until submission. Appellant is DIRECTED to address the issue of whether
this appeal is moot in her brief. Appellant’s brief is due to be filed within THIRTY DAYS of

the date of this order.


                                                 /s/    ELIZABETH LANG-MIERS
                                                        JUSTICE